Citation Nr: 0942462	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  05-24 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for a psychiatric disability other than PTSD, 
claimed as bipolar disorder.  

2.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from October 1978 to October 1981.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

Procedural history

Service connection for hepatitis C and a psychiatric disorder 
other than PTSD was originally denied by the RO in a February 
2003 rating decision.  The Veteran did not appeal.  

In September 2004, the Veteran filed to reopen his 
previously-denied claims of entitlement to service connection 
for a psychiatric disorder other than PTSD and for hepatitis 
C.  The claims were denied in the above-referenced January 
2005 rating decision.  The Veteran disagreed with the RO's 
decision and perfected an appeal as to these issues.

In January 2008, the Board denied the Veteran's requests to 
reopen his previously-denied service-connection claims.  The 
Veteran appealed the Board's January 2008 decision to the 
United States Court of Appeals for Veterans Claims [the 
Court].  
A Joint Motion for Remand was filed, which the Court granted 
in March 2009.  

Specifically, the Joint Motion indicated that the Board 
failed to provide an adequate statement of its reasons or 
bases for its decision not to reopen the psychiatric claim, 
in that the Board did not address lay evidence in the form of 
a September 2004 letter from the Veteran's aunt.  See the 
March 2009 Joint Motion, page 5.  Additionally, with respect 
to the Veteran's hepatitis C claim, the Joint Motion 
indicated that the Board failed to discuss apparent problems 
with VA's efforts to notify the Veteran of a scheduled VA 
examination, and directed that the examination be 
rescheduled.  Id., page 4.  

The Veteran's file has been returned to the Board.  The Board 
sent the Veteran a letter in June 2009, notifying the Veteran 
that he may submit any additional argument or evidence in 
relation to his claims.  On October 5, 2009, the Veteran's 
representative submitted a Written Brief Presentation.  

Issues not on appeal

In the above-referenced January 2008 decision, the Board also 
denied the Veteran's request to reopen a claim of entitlement 
to service connection for PTSD.  
The March 2009 Joint Motion specifically indicated that the 
"Appellant hereby abandons his opportunity to seek judicial 
review of his claim involving whether he submitted new and 
material evidence sufficient to reopen a previously denied 
claim of entitlement to service connection for PTSD."  See 
the March 2009 Joint Motion, page 1.  Accordingly, the 
Veteran's PTSD claim is no longer in appellate status, and 
the Board's January 2008 decision is final as to that issue.  
See 38 C.F.R. § 20.1100 (2008).  

Additionally in its January 2008 decision, the Board remanded 
the Veteran's claims of entitlement to service connection for 
hearing loss and tinnitus for further evidentiary development 
and readjudication.  Those issues were not encompassed by the 
March 2009 Joint Motion.  See the March 2009 Joint Motion, 
page 2.  Since the January 2008 Board decision, evidentiary 
development and readjudication has been achieved, and the 
Board denied both of these claims in an April 2009 decision.  
To the Board's knowledge, no appeal was taken.  In any event, 
those issues are no now before the Board, and they will be 
discussed no further.  
  
Remanded issue

The issue of whether new and material evidence has been 
submitted to reopen the previously denied claim of 
entitlement to service connection for hepatitis C is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  In February 2003, the RO denied the Veteran's claim of 
entitlement to service connection for a psychiatric disorder 
other than PTSD, claimed as bipolar disorder.  The Veteran 
did not appeal that decision.

2.  A letter from the Veteran's aunt dated September 28, 2004 
was associated with the claims folder subsequent to the 
February 2003 rating decision.  The newly-submitted evidence 
does not raise a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for a 
psychiatric disability.


CONCLUSIONS OF LAW

1.  The February 2003 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for a psychiatric 
disability has not been received.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether new and material evidence has been submitted 
sufficient to reopen a previously-denied claim of entitlement 
to service connection for a psychiatric disability other than 
PTSD, claimed as bipolar disorder.  

The Veteran claims entitlement to service connection for a 
psychiatric disability other than PTSD.  [As was described in 
the Introduction, the Veteran's claim of entitlement to 
service connection for PTSD was separately denied.]  Implicit 
in his claim is the contention that new and material evidence 
has been received since the prior denial which is sufficient 
to reopen the previously-denied claim.  

The Veteran's request to reopen his previously-denied claim 
of entitlement to service connection for hepatitis C is being 
remanded for further evidentiary development; this will be 
discussed in the Remand section below.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000. The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009).

With respect to the Veteran's request to reopen his 
previously-denied service-connection claim for a psychiatric 
disability other than PTSD, the Board observes that its 
January 2008 decision contained a detailed discussion as to 
why the VCAA had been complied with [see the Board's January 
2008 decision, pages 4-8].  This discussion is incorporated 
by reference herein.

The March 2009 Joint Motion for Remand, as adopted by the 
Court, did not mention any alleged VCAA deficiencies [either 
as to adequacy of VCAA notice furnished by the RO or as to 
the Board's discussion of the adequacy of such notice in its 
January 2008 decision].  The Board believes that if any 
inadequacy had been present, this would have been brought to 
the Court's attention.  See Fugere v. Derwinski, 1 Vet. App. 
103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) 
["[a]dvancing different arguments at successive stages of 
the appellate process does not serve the interests of the 
parties or the Court"].

The Board further notes that the Court Order was issued after 
the Court's decisions in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) and Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Joint Motion for Remand and the Court's Order do not contain 
any indication that the Veteran did not receive appropriate 
notice as contemplated by the Court's decision in Dingess or 
Kent.

Further, as noted in the Board's January 2008 decision, VA's 
statutory duty to assist a claimant in the development of a 
previously finally denied claim does not attach until the 
claim has been reopened based on the submission of new and 
material evidence.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran engaged the services of a 
representative, he was provided with ample opportunity to 
submit evidence and argument in support of his claim, and he 
was given the opportunity to present testimony at a personal 
hearing if he so desired.

Accordingly, the Board will proceed to a decision as to this 
issue.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

Notwithstanding the above, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.          See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) [codified at 38 C.F.R. § 3.156 (2008)].  This change in 
the law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen was initiated in 
September 2004, the claim will be adjudicated by applying the 
revised section 3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Analysis

As was noted in the Introduction, the Veteran's claim of 
entitlement to service connection for a psychiatric 
disability other than PTSD, claimed as bipolar disorder, was 
previously denied in a February 2003 rating decision.  The 
Veteran did not appeal this decision, and it became final.  
See 38 U.S.C.A. § 7105 (West 2002);    38 C.F.R. § 20.1103 
(2008).

In the final unappealed February 2003 rating decision, the RO 
noted that there was no evidence of record demonstrating that 
bipolar disorder currently existed, that a disease or injury 
occurred during military service, or that there was a 
relationship between the Veteran's military service and the 
claimed psychiatric disability.  
See the February 2003 RO rating decision, pages 3 and 4.  In 
essence, the RO denied the Veteran's claim because all three 
Hickson elements [current disability, in-service injury or 
disease, and medical nexus] were missing.  

In the July 2005 statement of the case which was issued in 
connection with the current appeal, the RO acknowledged that 
additional evidence had been submitted as to Hickson element 
(1), current diagnosis.  A current psychiatric disability has 
in fact been amply demonstrated.  However, the Board notes 
that there must be new and material evidence as to each and 
every aspect of the claim that was lacking at the time of the 
last final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996). 

In that connection, the Board denied the Veteran's request to 
reopen his service connection claim for a psychiatric 
disability in January 2008 because no additionally submitted 
evidence bore directly and substantially upon Hickson 
elements (2) and (3), evidence of an in-service injury or 
disease and evidence of a medical nexus between the Veteran's 
current psychiatric disability and his military service,.  
See the Board's January 2008 decision, pages 10-12.

The March 2009 Joint Motion specifically instructed the Board 
to address a September 2004 letter from the Veteran's aunt, 
D.N..  See the March 2009 Joint Motion, pages 5 and 6.  The 
March 2009 Joint Motion and the Court's subsequent March 2009 
Order did not mention any other inadequacy in the Board's 
January 2008 decision, to include the Board's discussion of 
other additionally submitted evidence, to include the 
Veteran's lay statements and VA treatment records.  
The Board believes that if any inadequacy had been present, 
this would have been noted in the March 2009 Joint Motion or 
in the Court's March 2009 Order.  Accordingly, the Board will 
focus its analysis on the September 2004 statement from the 
Veteran's aunt.  

In essence, the Veteran's aunt indicated that both she and 
the Veteran's mother observed that the Veteran was a 
"changed" and "different" person upon his return from 
active duty service.  The Veteran's aunt indicated that the 
Veteran was "moody" and "aggressive."  Additionally, the 
Veteran's aunt noted that she was told by the Veteran's 
mother that the Veteran had started to drink, got into some 
"trouble," and was almost "Court Martialed."  See the 
September 28, 2004 statement of D.N.   

As noted above, for the purpose of establishing whether new 
and material evidence has been submitted, the truthfulness of 
evidence is presumed, unless the evidence is inherently 
incredible or consists of statements which are beyond the 
competence of the person making them.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). Furthermore, the 
Veteran's aunt described observable and describable events in 
her September 2004 letter [i.e., the Veteran's behavior].  
She is considered competent to make such observations.   See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

With respect to unestablished Hickson element (2), in-service 
disease or injury, the aunt's September 2004 letter made no 
reference to any in-service onset of mental disability, or 
any in-service injury occurring during the Veteran's service.  
Rather, the letter merely stated that the Veteran served in 
Japan and that when the Veteran's aunt and mother saw him 
after service [at a time not specified in the letter], he was 
a "changed person".  Even accepting the truth of this 
statement, as it must, the Board finds that it does not raise 
a reasonable possibility of substantiating the claim.  
That is, the aunt's statement does not suggest either that 
the Veteran was mentally ill in or shortly after service.  It 
merely indicates that the aunt observed what she perceived to 
be behavioral changes.   

The Board adds that even if the Veteran's aunt had stated 
that the Veteran has a psychiatric disability in service or 
shortly after (which she did not), or if such conclusion 
could be inferred (which the Board does not), she is not 
competent to render what amounts to a medical opinion.  
Although the Veteran's aunt and mother are competent to state 
that the Veteran somehow "changed" after his military 
service, as laypeople they are not competent to testify as to 
the medical etiology or date of onset of disorders and 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].      

The Board adds that the September 2004 letter does not refer 
to any specific incident in service, aside from a vague, 
second-hand reference to the Veteran's "almost" being court 
martialed. 

Accordingly, although the September 2004 letter is "new" in 
that it was submitted after the original February 2003 denial 
of the Veteran's claim, it is not "material" because it 
does not relate to the unestablished Hickson element (2), in-
service disease or injury.  

With respect to Hickson element (3), what was lacking is 
competent medical evidence which suggests that an in-service 
disease or injury caused the Veteran's current mental 
disability.  The September 2004 letter merely indicated that 
the Veteran was moody and aggressive following active duty.  
This is not competent medical nexus evidence.  In Moray v. 
Brown, 5 Vet. App. 211, 214 (1993), the Court specifically 
stated that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court again noted 
that "[l]ay assertions of medical causation cannot suffice 
to reopen a claim under 38 U.S.C. 5108."

In its previous decision, the Board discussed other evidence 
which had been added to the record since the February 2003 RO 
rating decision.  This included the Veteran's own statements, 
which were duplicative of previous statements and were 
therefore not new.   See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  
The Board's position as to this evidence remains unchanged.  

The Veteran's Social Security (SSA) records, which were 
submitted after the Board's January 2008 decision, do not 
constitute new and material evidence in that they do not 
identify an in-service disease or injury, nor do they 
establish a medical link between the Veteran's current mental 
disability and any in-service injury.  

In short, new and material evidence has not been received, 
and the Veteran's claim of entitlement to service connection 
for a psychiatric disability other than PTSD may not be 
reopened.  The benefit sought on appeal remains denied.


ORDER

The request to reopen the previously denied claim of 
entitlement to service connection for a psychiatric disorder 
other than PTSD is denied.


REMAND

2.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for hepatitis C.

As was noted in the Introduction, the March 2009 Joint Motion 
for Remand indicated that in its January 2008 decision the 
Board failed to discuss apparent problems with VA's efforts 
to notify the Veteran of a scheduled VA examination, for 
which the Veteran did not report.  The Joint Motion directed 
that the examination be rescheduled.  See the March 2009 
Joint Motion, page 4.  

Per the instructions of the March 2009 Joint Motion, a VA 
examination must be scheduled for the Veteran.

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should schedule the Veteran for a 
VA examination.  The examiner should 
review the Veteran's claims folder, and in 
light of the Veteran's medical history and 
clinical findings should render an 
opinion, with supporting rationale, as to 
whether the Veteran's current hepatitis C 
is related to his military service, to 
include the Veteran's contention that he 
shared razors during his training.  If it 
is more likely that the Veteran's current 
hepatitis C is related to a cause 
occurring after the Veteran's military 
service, the examiner should indicate as 
such.  A report should be prepared and 
associated with the Veteran's VA claims 
folder.

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the Veteran's claim to reopen his 
previously denied claim of entitlement to 
service connection for hepatitis C.  If 
the claim remains denied, the Veteran 
should be provided with a supplemental 
statement of the case, with a copy to his 
attorney.  An appropriate amount of time 
should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


